Title: From James Madison to William Jones, 24 September 1813
From: Madison, James
To: Jones, William


Dear SirMontpelier Sepr. 24. 1813
I return the Transfer signed as sent to me. The inclosed communication from the Vice President, is a striking proof of the traiterous & scandalous practices which escape punishment in certain quarters. It will merit whatever attention can be usefully given to it by the Navy or Treasury Dept. The fact charged on the Collector of Newbury Port, if verified, subjects him to the severest notice. The patriotic Citizens who have stepped forward in this case, ought to put the District Attorney & Marshall in possession of proofs or the means of obtaining proofs agst. the offenders detected by them. I see by Harrison’s letter of the 15. to the Dept. of War, that he intended to pass over to the Canada shore on the night of the 19th. It is to be hoped that he will be as successful in cutting off the whole of the Land forces as Perry has been agst. the naval forces of the Enemy. Much will depend on the disposition he makes of his overwhelming superiority as it stands in our present view. If the time were not defic[i]ent, Perry might contribute, by his superfluity, to strengthen the hands of Chauncy, if found to be requisite. Whatever the sequel may be, the effect of Perry’s success will be precious to our Frontiers in that quarter.
I omitted to hint in my letter of yesterday the propriety of letting the public understand, not only the extent of the retaliation now going on, but the previous steps of that sort actually enforced, particularly the imprisonment by Genl. Dearborn of 20 odd prisoners of war, in consequence of the sending to England to be tried as traitors, that number of naturalized soldiers taken in Canada. Dearborn was instructed to do so, and acted accordingly, as the War office will shew. Such a publicity will rescue the administration from the erroneous imputations appearing agst. them, and will do good abroad as well as home. The notifications to the Enemy, though necessary, will not be published by them, and if the B. Govt. recede from its provocations to this painful resort on our part, it will result from the coercive sympathy & demands of the British public, rather than from its voluntary obedience to the claims of humanity. Accept my great & sincere respect
James Madison
